Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Juan Flores-Alonzo, Appellant                         Appeal from the Criminal District Court
                                                      No. 2 of Dallas County of Dallas County,
No. 06-14-00055-CR          v.                        Texas (Tr. Ct. No. F-1260857-I). Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the
appellant’s plea of no contest to the offense of aggravated sexual assault of a child. As modified,
the judgment of the trial court is affirmed.
       We note that the appellant, Juan Flores-Alonzo, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED MARCH 13, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk